Exhibit 10.4

FIRST AMENDMENT TO CONTRIBUTION AND SALE AGREEMENT

THIS FIRST AMENDMENT TO CONTRIBUTION AND SALE AGREEMENT (“Amendment”), being
entered into as of the 9th of May, 2006 by and among GALE SLG NJ LLC, a Delaware
limited liability company (“Gale SLG”), GALE SLG NJ MEZZ LLC, a Delaware limited
liability company (“Portfolio Mezz”) and GALE SLG RIDGEFIELD MEZZ LLC, a
Delaware limited liability company (“Challenger Mezz”, and together with Gale
SLG and Portfolio Mezz, collectively, the “Gale SLG Transferors”, and each a
“Gale SLG Transferor”), and Mack-Cali Ventures L.L.C., a Delaware limited
liability company (“Mack-Cali”).

W I T N E S S E T H:

WHEREAS, the Gale SLG Transferors and Mack-Cali entered into that certain
Contribution and Sale Agreement, dated as of March 7, 2006 (the “Agreement”),
regarding the formation of a new joint venture and the contribution and sale of
certain Properties, as described therein; and

WHEREAS, the Gale SLG Transferors and Mack-Cali wish to modify the Agreement as
more particularly set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Gale SLG Transferors and Mack-Cali
hereby agree as follows:

1.             All capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Agreement.

2.             Notwithstanding anything contained in Section 9(l) of the
Agreement to the contrary, (a) PW/MS OP SUB II, LLC shall be deemed deleted from
Schedule 8(a)(xviii) of the Agreement, and (b) the entities listed on Schedule 1
attached hereto and made a part hereof (the “Schedule 1 Entities”) shall not be
dissolved at Closing. Gale SLG shall cause the Schedule 1 Entities to be
dissolved at such time following the Closing that Gale SLG deems appropriate in
its reasonable discretion. Mack-Cali agrees to provide reasonable cooperation to
Gale SLG at Gale SLG’s sole cost and expense in the dissolution of the Schedule
1 Entities.

3.             Recital O is hereby modified to amend and restate subparagraph
(c) and to add a new subparagraph (d) as follows:

(c) an amount (the “Clause C Amount”) equal to Mack-Cali’s Applicable Percentage
Share of an amount equal to the difference between (x) the Agreed Value of the
Troy Properties and (y) the aggregate principal amount of


--------------------------------------------------------------------------------


Existing Floating Rate Debt encumbering the Troy Properties as of the Closing
Date (and after application of the release prices in respect of the Class A
Properties and Class B Properties encumbered thereby to reduce the principal
amount thereof); and

(d)  an amount equal to Mack-Cali’s Applicable Percentage Share of the Agreed
Value of the Naperville Interest (such amount the “Naperville Amount”, and
together with the Clause A Amount, the Clause B Amount and the Clause C Amount,
collectively, the “Portfolio Purchase Price”; the Portfolio Purchase Price,
together with the Challenger Purchase Price, the Thornall Purchase Price and the
Waterview Purchase Price, collectively, the “Total Purchase Price”), in all
cases subject to proration and adjustment at Closing and to the other terms and
conditions contained herein, including, without limitation, the provisions of
Section 21 (the interest in JVLLC acquired by Mack-Cali upon payment of the
Portfolio Purchase Price is referred to herein as the “Mack-Cali Interest”).

4.             Section 1 “CERTAIN DEFINITIONS” is hereby modified to include the
following definition:

“Naperville Interest” means the OP’s one hundred percent (100%) beneficial
interest in Gale SLG Naperville.

5.             Schedule 13 of the Agreement is hereby deleted in its entirety
and replaced with “Replacement Schedule 13” annexed to this Amendment.

6.             Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts shall constitute one and the same
agreement.

7.             Severability. If any provision of this Amendment shall be
determined to be invalid or unenforceable, the remaining provisions of this
Amendment shall not be affected thereby, and every provision of this Amendment
shall remain in full force and effect and enforceable to the fullest extent
permitted by law.

8.             Governing Law. This Amendment shall be governed by and construed
in accordance with, the internal laws of the State of New York, without regard
to the principles of conflicts of laws.

9.             Entire Agreement; Modification. This Amendment constitutes the
entire agreement between the parties as to the subject matter hereof. There are
no promises or other agreements, oral or written, express or implied, between
them other than as set forth in this Amendment. No change or modification of, or
waiver under, this Amendment

2


--------------------------------------------------------------------------------


 

shall be valid unless it is in writing and signed by duly authorized
representatives of the Gale SLG Transferors and Mack-Cali.

10.           Further Assurance. Each party hereto shall execute and deliver all
such other and additional instruments and documents and do all such other acts
and things as may be necessary more fully to effectuate the terms of this
Amendment, provided the same do not increase or decrease the parties’ respective
liabilities, obligations or benefits hereunder.

11.           Ratification of Development Administrative Agreement. The
Agreement, as amended by this Amendment, is hereby ratified and affirmed and
shall remain in full force and effect.

[SIGNATURES FOLLOW ON NEXT PAGE]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of this 9th day of May, 2006.

 

GALE SLG PARTIES:



GALE SLG NJ LLC, 
a Delaware limited liability company



By: Gale Core Fund I LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Adamo

 

 

 

 

 

Name: Joseph Adamo
Title: Secretary

 

 

 

 

 

Gale SLG NJ Mezz LLC, a Delaware
limited liability company:

 

 

 

 

 

 

 

 

By:

/s/ Joseph Adamo

 

 

 

Name: Joseph Adamo
Title: Secretary

 

 

 

 

 

Gale SLG Ridgefield Mezz LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Joseph Adamo

 

 

 

Name: Joseph Adamo
Title: Secretary

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of this 9th day of May, 2006.

 

Mack-Cali:

 

 

 

Mack-Cali Ventures L.L.C.

 

 

 

By: Mack-Cali Realty L.P., a Delaware limited
partnership, its sole member

 

 

By: Mack-Cali Realty Corporation, a Maryland
corporation, its general partner

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Name: Mitchell E. Hersh
Title: President and Chief Executive Officer

 


--------------------------------------------------------------------------------


 

Schedule 1

1.     10 Independence Associates Limited Partnership

2.     Alan Warren Associates Limited Partnership

3.     Warren ’85 Associates Limited Partnership

4.     Alan Warren PW/MS LLC

5.     Warren ’85 PW/MS LLC

6.     PW/MS OP SUB I, LLC

7.     1200 Wall SPE LLC

8.     4 Century SPE LLC

9.     5 Century SPE LLC

10.   6 Century SPE LLC


--------------------------------------------------------------------------------


 

Replacement Schedule 13

Property

 

City

 

State

 

SF

 

Allocated Value

One Grande Commons

 

Bridgewater

 

NJ

 

198,376

 

33,383,565

1280 Wall Street

 

Lyndhurst

 

NJ

 

121,314

 

15,619,093

10 Sylvan Way

 

Parsippany

 

NJ

 

125,829

 

16,484,989

5 Independence Way

 

Princeton

 

NJ

 

113,376

 

16,818,047

1 Independence Way

 

Princeton

 

NJ

 

111,979

 

13,423,072

3 Becker Farm Road

 

Roseland

 

NJ

 

113,837

 

16,822,906

75 Livingston Avenue

 

Roseland

 

NJ

 

94,625

 

14,955,553

Total JV Property Values

 

 

 

 

 

879,336

 

127,507,225

 

 

 

 

 

 

 

 

 

35 Waterview

 

Parsippany

 

NJ

 

172,313

 

32,500,000

105 Challenger

 

Meadowlands

 

NJ

 

148,150

 

32,500,000

343 Thornall

 

Edison

 

NJ

 

195,699

 

41,000,000

Remaining Properties

 

 

 

 

 

1,678,049

 

271,992,775

Total New Jersey Value

 

 

 

 

 

3,073,547

 

505,500,000

 

 

 

 

 

 

 

 

 

Troy Value

 

Troy

 

MI

 

1,216,223

 

110,000,000

Naperville Value

 

Naperville

 

IL

 

419,040

 

4,500,000

 


--------------------------------------------------------------------------------